NOT FOR PUBLICATION                        FILED
                   UNITED STATES COURT OF APPEALS                        JUL 20 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

GUSTAVO FLORES BARRIOS, AKA                    No.    18-73064
Carlos Flores,
                                               Agency No. A201-175-113
               Petitioner,

 v.                                            ORDER

MERRICK B. GARLAND, Attorney
General,

               Respondent.

                    On Petition for Review of an Order of the
                        Board of Immigration Appeals

                    Argued and Submitted December 11, 2020
                              Seattle, Washington

Before: BERZON and MILLER, Circuit Judges, and GLEASON,* District Judge.

      The petition for review is granted, the order of the Board of Immigration

Appeals is vacated, and the case is remanded to the Board of Immigration Appeals

for further consideration in light of Matter of Cruz-Valdez, 28 I&N Dec. 326 (A.G.

2021).

      This order served on the agency shall act as and for the mandate of this


      *
              The Honorable Sharon L. Gleason, United States District Judge for
the District of Alaska, sitting by designation.
court.

         PETITION GRANTED; VACATED; and REMANDED.




                                 2